DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group I, Species A1 (i.e. claims 1-7, 9, 11-13, and 15-16) in the reply filed on 12/31/2020 is acknowledged.
The traversal is on the ground(s) that the search and examination of all Applicant’s pending claims can be made without serious burden as Groups I and II have an overlap and are classified in the same broad classification of B29C.  
This is not found persuasive because (1) the examiner had shown in restriction requirement mailed on 11/02/2020 that Group I and Group II are classified in different classes which establishes a search burden; (2) B29C is a main group and not a broad/same class as applicant alleges; (3) the method claims (covered by Group II) would require a different field of search because a different search strategy, different search queries, and different prior art would need to be employed; (4) although there may be some overlap of the search for the inventions, there is nothing to indicate that the search would be coextensive or that the applied references would be the same; and (5) the examination on the merits of apparatus claims differs from that of method claims. Therefore, the extra search and examination burden for addressing the multiple groups/inventions poses a serious burden to the examiner which makes the restriction requirement proper.
The traversal for the species restriction is on the ground(s) Figures 8-13 are not separate species than Figures 2-4 as Figures 8-13 only illustrate a process. This argument is not found persuasive. Figures 8-13 disclose/illustrate different structures for the lay-up tool body and insert than Figures 2-4. Thus, they are separate/different disclosed species of apparatuses. Examiner further notes that applicant does not present other supposed errors in the species restriction requirement.
, the requirement is still deemed proper and is therefore made FINAL. 
Accordingly, claims 8, 10, 14, and 16 are withdrawn as being drawn to nonelected species, claims 17-20 are withdrawn as being drawn to nonelected groups, and claims 1-7, 9, 11-13 and 15 are examined herein. 
Notes
Examiner wishes to point out to applicant that claim(s) 1-7, 9, 11-13 and 15 is/are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using/operating the apparatus or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). 
The recitations “for fabrication of a co-cured composite assembly” and “during curing” are interpreted below as intended use recitations which not add patentable weight to the structural limitations of the claimed apparatus (See MPEP §§ 2114 II and 2115).
The recitations “first uncured composite part”, “composite part”, and “composite assembly” have been interpreted below as the material worked upon by the apparatus in view of [0044] and Figs 1-2 of published application which do not add structure to the claimed apparatus (See MPEP §§ 2114 II and 2115). 
The terms “substantially similar” or “substantially” have been interpreted below in view of [0041] and [0079] of published application.
Claim Objections
Claim(s) 4-5 is/are objected to because of the following informalities: 
Claim 4, “the composite part” should be changed to --the first uncured composite part--.
Claim 5, “the composite part” should be changed to --the first uncured composite part--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 11-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arachi (4167430).
Regarding claims 1-7, 9, 11-13, and 15, Arachi discloses an apparatus (Figure 13) capable of fabricating a co-cured composite assembly, comprising:
a layup tool body (31) comprising a cavity (31 defines a cavity and is capable of functioning as a lay-up tool: see figures), wherein the layup tool body comprises a material with a first coefficient of thermal expansion (31 comprises “aluminum” having a first CTE: C3, L53-54);
a thermal expansion insert (35) inserted into the cavity of the layup tool body (see F7-8 and accompanying text), wherein the thermal expansion insert comprises a material that has a second coefficient of thermal expansion (35 comprises silicone rubber having a second/higher CTE: C1, L56-63 and C4, L44-46), wherein a first uncured composite part (12/13) of the composite assembly is positioned onto the thermal expansion insert for the fabrication of the composite assembly (C4, L44-48 and F13);
a solid internal mandrel (40) configured for insertion onto the first uncured composite part, wherein the solid internal mandrel comprises a material that has a third coefficient of thermal expansion (40 comprises silicone rubber having a third CTE; wherein the second CTE and the third CTE are substantially similar as they are the “same” material: C4, L5-18);

    PNG
    media_image1.png
    639
    1029
    media_image1.png
    Greyscale

wherein the second coefficient of thermal expansion and the third coefficient of thermal expansion are greater than the first coefficient of thermal expansion (second and third CTEs of silicone rubber are inherently greater/higher than the CTE of aluminum; additionally, applicant discloses silicone material/rubber as the materials for the solid internal mandrel and the thermal expansion insert: [0038] of published application);
wherein during curing, the solid internal mandrel and the thermal expansion insert each are capable of increasing in size to apply pressure to the first uncured composite part, compact the first uncured composite part, and reduce in thickness the first uncured composite part (C1, L60-63; C4, L44-48; additionally, applicant achieves the claimed results/functions by virtue of the claimed CTEs; furthermore, taught apparatus is capable of performing all the functions: See §§ MPEP 2112.01 I, 2114 I-II, and 2115);
wherein the first coefficient of thermal expansion is substantially similar to a coefficient of thermal expansion of a material of the composite part (CTE of aluminum is capable of being substantially similar to the CTE of polyamide glass fiber reinforced material: C3, L5-10; literature values are 21-24 x -6/Cº for aluminum and  23 X 10-6/Cº for polyamide glass fiber reinforced material; additionally, the composite part can comprise any desirable/selected matrix/fiber material and the matrix/fiber material/CTE of the composite part does not add structure to the claimed apparatus: See MPEP 2112.01 I, MPEP 2114 II, and MPEP 2115); 
wherein the thermal expansion insert comprises a material that has a coefficient of thermal expansion capable of being greater than a coefficient of thermal expansion of a material of the composite part (CTE of silicone rubber is greater than CTE of polyamide glass fiber reinforced material; literature values are 5.9-7.9 x 10-4/Cº for silicone rubber and  23 X 10-6/Cº for polyamide glass fiber reinforced material; additionally, the composite part can comprise any desirable/selected matrix/fiber material and the matrix/fiber material/CTE of the composite part does not add structure to the claimed apparatus: See MPEP 2112.01 I, MPEP 2114 II, and MPEP 2115); and 
wherein the thermal expansion insert is bonded into the cavity of the layup tool body (35 is casted and cured on the cavity of 31, and therefore, 35 is integrally bonded to the cavity of 31: see F7-8 and accompanying text).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Guitton (US 20120040042) in view of Martin (US 20110024052) and/or Daffix (US 4936525).
Regarding claims 1 and 3, Guitton discloses an apparatus capable of fabricating a co-cured composite assembly (P0003, P0019, claim 1, and F2), comprising: 
a layup tool body (70) comprising a cavity (unlabeled cavity of 70);
a thermal expansion insert (90) inserted into the cavity of the layup tool body (head expandable boot 90 is inserted/positioned into cavity of 70: F2), wherein the thermal expansion insert is an elastomeric thermal expansion insert (90 is an elastomeric/silicone thermally expansion insert: P0011, P0028-0029 and F2), wherein a first uncured composite part of the composite assembly is positioned onto the thermal expansion insert (90 is capable of receiving/positioning uncured composite part 100, wherein the uncured composite part 100 is positioned onto 90: P0028 and F2); and
a solid internal mandrel configured for insertion onto the first uncured composite part (solid core 67 configured for insertion onto 100: P0015, 0019, 0028, and F2). 
during curing, the first uncured composite part compacts and reduces in thickness while … the thermal expansion insert … increases in size to apply pressure to the first uncured composite part (90 is capable of increasing/expanding in size, applying pressure, and compacting/forming composite part 100 to the desired/reduced thickness during curing/heating: P0015-0016, 0028 and F2).
Guitton does not disclose that the solid internal mandrel also increases in size during curing. However, since the taught core and the claimed solid internal mandrel are patentably indistinct in terms of structure and both are heated during curing, the taught core is considered/expected to be capable of 
Additionally, if applicant believes that Guitton’s solid mandrel is not capable of increasing in size during curing, then, in the same field of endeavor, apparatuses for shaping/curing composite parts, Martin discloses the technique of using a solid internal mandrel (30) comprising elastomeric/silicone expansive material, wherein the solid internal mandrel (30) is configured for insertion onto a first uncured composite part (52), increasing/expanding in size, applying pressure, and compacting/molding the first uncured composite part (52) to the desired/reduced thickness/shape during curing for the benefit(s) of enhancing shaping/thickness accuracy (P0022, P0024-0030, and F4-5). 
In the same field of endeavor, apparatuses for shaping/curing composite parts, Daffix discloses the technique of using a solid internal mandrel (27) comprising “a substance having a high coefficient of expansion”, wherein the solid internal mandrel (27) is configured for insertion onto a first uncured composite part (23/21), increasing/expanding in size, applying pressure, and compacting/molding the first uncured composite part (23/21) during curing for the benefit(s) of  putting the first uncured composite part (23/21) under pressure while curing it (C4, L43-52 and Fig. 4). 
Since Guitton discloses/suggests the desire to enhance shape/thickness accuracy/control (P0010-0011), it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Guitton in view of Martin and/or Daffix by making the solid internal mandrel from a thermally expansive elastomeric/silicone material and configuring the solid internal mandrel to increase/expand in size, apply pressure, and compact/form the first uncured composite part to the desired/reduced thickness during curing for the benefit(s) of enhancing shaping/thickness accuracy/control and/or putting the first uncured composite part under pressure in both its sides while curing it as suggested by Martin and/or Daffix. See MEPE §§ 2144.07, 2143 I C, 2143 I D, and 2143 I G.
Regarding claim 2, Guitton is silent about the material of the sold internal mandrel/core, but the combination as applied to claim 1, further discloses/suggests this limitation as the solid internal mandrel was modified to be made from a thermally expandable elastomeric material. Additionally, since Martin 
Regarding claim 4, the taught layup tool body comprises a material with a coefficient of thermal expansion capable of being substantially similar to a coefficient of thermal expansion of a material of the composite part (See MPEP 2112.01 I, MPEP 2114 II, and MPEP 2115; the composite part can comprise any desirable/selected matrix/fiber material and the matrix/fiber material/CTE of the composite part does not add structure to the claimed apparatus). 
Regarding claim 5, the taught thermal expansion insert comprises a material that has a coefficient of thermal expansion capable of being greater than a coefficient of thermal expansion of a material of the composite part (See MPEP 2112.01 I, MPEP 2114 II, and MPEP 2115; the composite part can comprise any desirable/selected matrix/fiber material and the matrix/fiber material/CTE of the composite part does not add structure to the claimed apparatus; in addition, the taught insert comprises silicone and the CTE of silicone is expected to be greater than the CTE of typical/known matrix/fibers used for uncured composite parts in the art: P0028 and claim 1; furthermore, applicant discloses silicone as the material for the insert: [0038] of published application).
Regarding claim 6, the combination, as applied to claim 1 above, further discloses/suggests wherein the solid internal mandrel comprises a material that has a coefficient of thermal expansion that is substantially similar to a coefficient of thermal expansion of a material of the thermal expansion insert (the taught thermal expansion insert and the modified solid internal mandrel are both made of silicone, and therefore, they are expected to have substantially similar coefficients of thermal expansion). In 
Regarding claims 7 and 11, Guitton further discloses wherein the layup tool body (70) comprises a material with a first coefficient of thermal expansion (see annotated F2 below);
wherein the thermal expansion insert (90) comprises a material that has a second coefficient of thermal expansion (see annotated F2 below);
wherein the solid internal mandrel (67) comprises a material that has a third coefficient of thermal expansion (see annotated F2 below); and
wherein the second coefficient of thermal expansion … is greater than the first coefficient of thermal expansion (90 disclosed/understood to be more expandable than 70 when they are heated by virtue of their materials, their CTEs of their materials, and their disclosed/suggested results/functions). 

    PNG
    media_image2.png
    784
    822
    media_image2.png
    Greyscale

Guitton is silent about the third coefficient of thermal expansion being greater than the first coefficient of thermal expansion, but the combination as applied to claim 1, further discloses/suggests this limitation as the solid internal mandrel was modified to be thermally expandable and to comprise the same/similar elastomeric/silicone material as the thermally expansible insert.  
Additionally, since Daffix discloses/suggests the technique of making the solid internal mandrel (27) from a material with a higher coefficient of thermal expansion than a material of the layup tool body (28) for the benefit(s) of applying pressure to the composite part outwardly towards the layup tool body (C4, L43-52 and Fig. 4), it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the apparatus of combination by making the third coefficient of thermal expansion greater than the first coefficient of thermal expansion for the benefit(s) of yielding the predictable results of expanding the solid internal mandrel more than the layup tool body, applying 
Regarding claim 12, the taught first coefficient of thermal expansion is capable of being substantially similar to a coefficient of thermal expansion of a material of the composite part (See MPEP 2112.01 I, MPEP 2114 II, and MPEP 2115; the composite part can comprise any desirable/selected matrix/fiber material and the matrix/fiber material/CTE of the composite part does not add structure to the claimed apparatus). 
Regarding claim 13, the combination, as applied to claim 11 above, further discloses/suggests wherein the second coefficient of thermal expansion and the third coefficient of thermal expansion are substantially similar (the taught thermal expansion insert and the modified solid internal mandrel are both made of silicone, and therefore, they are expected to have substantially similar coefficients of thermal expansion). In addition, based on the generic teachings about the materials/CTEs and their predictable results/functions in the applied art, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of the combination by using materials with substantially similar coefficients of thermal expansion for the mandrel and insert for benefit(s) of yielding the predictable results of expanding the mandrel and insert in a substantially similar manner or operating conditions/temperatures and/or applying substantially similar pressure to the upper and lower sides of the composite part via the substantially similar thermal expansion of the mandrel and insert.  
Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Guitton (US 20120040042) in view of Martin (US 20110024052) and Daffix (US 4936525) as applied to claims 1 and 11 above, and further in view of Arachi (4167430) and/or Goodridge (US 5714179).
Regarding claims 9 and 15, the combination discloses the claimed invention except for bonding the thermal expansion insert to the cavity of the layup tool body. 
In the same field of endeavor, apparatuses for shaping/curing composite parts, Arachi discloses/suggests the technique of bonding (casting and curing) a thermal expandable elastomeric insert (35) to a cavity of a layup tool body (31) for the benefit(s) of making the thermal expandable elastomeric 
In the same field of endeavor, apparatuses for shaping/curing composite parts, Goodridge discloses/suggests the technique of bonding (casting and curing) a thermal expandable elastomeric insert (90) to a cavity of a layup tool body (92) for the benefit(s) of securing the thermal expandable elastomeric insert to the cavity of the layup tool body (C8, L60-C10, L15). 
Since a person having ordinarily skill in the art would have known/recognized that movement of the thermally thermal expandable insert relative to the cavity of the layup tool body is undesirable during the molding/curing operation as it would decrease molding accuracy and it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of the combination in view of Arachi and/or Goodridge by bonding the thermal expansion insert to the cavity of the layup tool body motivated by desire(s) to prevent movement of the thermal expansion insert relative to the cavity of the layup tool during the shaping/curing operation and/or to enhance/ensure molding accuracy. See MPEP §§ 2144.04 V B, 2143 I C, 2143 I D, and 2143 I G.
Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
Ingram (US 20100024964) discloses an apparatus comprising a layup tool body (master mandrel), a thermal expansion insert (40), and an inflatable internal mandrel (40: See Figs. 4-5, 8, and accompanying text). 
Younie (US 6217000) discloses the incorporation of thermal expansion insert (82) and the technique of applying compaction pressure/force to the composite part during its expansion to enhance thickness/molding accuracy/control (abstract, C4, L1-C5, L11; C7, L32-55; Fig. 7, and accompanying text for 82). 

Engwall (US 7293737 – of record) discloses/suggests use of solid expandable internal mandrels and the technique of applying compaction pressure/force to the composite part during its expansion (Fig. 2 and accompanying text).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743